Citation Nr: 1744824	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-35 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II (diabetes). 

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for obstructive sleep apnea (OSA). 

4.  Entitlement to service connection for generalized anxiety. 

5.  Entitlement to service connection for ischemic heart disease (IHD). 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to April 1967.  The Veteran's military personnel record indicates the Veteran completed periods of active duty for training (ACDUTRA) in September 1962, July and October 1963, and June 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for IHD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes was not incurred in, and is not otherwise related to active service. 

2.  The evidence of record does not establish current diagnoses of COPD, OSA, or generalized anxiety. 





CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303 (2017). 

2.  The criteria for service connection for COPD are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

3.  The criteria for service connection for OSA are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2017).  

4.  The criteria for service connection for generalized anxiety are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the claims at issue herein, the RO's September 2012 letter advised the Veteran of the necessary information and evidence to substantiate service connection for the claimed disabilities.  Additionally, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, his VA and private treatment records.  There is no indication in the record that additional evidence, relevant to the service connection claims being decided herein, is available but not part of the record.

The Veteran was not provided a VA examination pursuant to his claim of service connection for diabetes.  Generally, in order for a VA examination to be warranted, the evidence of record must "indicate" that a current disability "may be associated" with a veteran's military service or due to or aggravated by a service-connected disability.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. At 83.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits; or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  

Herein, the evidence of record does not indicate an association between the Veteran's military service and his diabetes mellitus, type II.  While the holding in McLendon established a low threshold, it makes abundantly clear that there is, in fact, a threshold that must be met.  The Board is cognizant that the Veteran claims that these disabilities are related to his active duty service; however, his service treatment records did not demonstrate complaints or treatment for diabetes.  Further, there was no other evidence indicating that diabetes may be related to his active duty service.  The only evidence of record indicating an association between these disabilities and the Veteran's military service are his contentions.  The Veteran asserted that his diabetes had its onset during his active duty, without further elaboration.  The Board finds the Veteran's contentions do not rise to the level of the "indication of an association" referred to in 38 U.S.C.A. § 5103A or in McLendon.  See also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds that affording the Veteran a VA examination with respect to the above-captioned claim is not required in order to satisfy VA's duty to assist.  McLendon, 20 Vet. App. at 83.

If a veteran's mere contentions, standing alone, were enough to satisfy the "indication of an association" threshold, then that element of 38 U.S.C.A. § 5103A is meaningless.  An interpretation of a statute that renders part of the statutory language superfluous is to be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) (holding that canons of construction require us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous).  It is clear to the Board that more than a mere contention is required.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, type II diabetes shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309 (e).  38 C.F.R. § 3.307 (a)(6)(ii) requires that type 2 diabetes have become manifest to a degree of 10 percent or more at any time after service.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Diabetes Mellitus 

The Veteran asserts service connection is warranted for diabetes mellitus because the disability either originated, or is otherwise related to his active duty service. 

At the outset, the Board notes that while the Veteran served during the Vietnam War era, his military personnel file indicates he did not serve in the republic of Vietnam.  Rather, the record shows his foreign service took place in Turkey.  Given that the Veteran's active duty service did not include service in Vietnam, the presumptive provisions of 38 C.F.R. § 3.309 (e) are inapplicable to his diabetes claim.  Therefore, the Board need not address said presumptive provisions in its analysis.  

Given the diagnoses of diabetes mellitus, type II, and the Veteran's contentions, the Board will address service connection based on a continuity of post-service symptoms, which obviates the need for a nexus if there are no intercurrent causes.  38 C.F.R. §§ 3.303 (b), 3.309 (a); Walker v. Shinseki, 708 F.3d 1331.  

The earliest post-service evidence of record demonstrating that the Veteran complained or was treated for diabetes was dated decades after his active duty.  Private medical records indicate the Veteran reported being diagnosed with diabetes in 1987, and since then, the treatment records have consistently reflected a history of diabetes.  However, this prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal the Veteran essentially asserted that he experienced symptoms during and since his active duty.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his diabetes during and since his active duty.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, when a disability may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The only evidence that the Veteran or his representative have submitted in support of the Veteran's claim is that the Veteran believes that his diabetes began during his active service.  Neither the Veteran nor his representative have provided any elaboration as to this belief (such as why the Veteran believes this or upon what basis this is so), and neither has submitted evidence as the Veteran experiencing ongoing, observable, in- or post-service symptoms.  The Veteran's assertions that he continuously experienced diabetes are not considered competent evidence because these determinations are medical in nature.  Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377.

The evidence of record is otherwise negative for evidence demonstrating that the Veteran continuously experienced diabetes since his active service.  Again, the Veteran's service treatment records are negative for complaints of or treatment for diabetes and the post-service evidence of record demonstrates that the Veteran first began receiving treatment for both disabilities decades after his active service.  Consequently, the Board finds that service connection based on a continuity of post-service symptoms for the Veteran's diabetes is denied.  

With regard to direct service connection, the Board notes the record includes current diagnoses of diabetes mellitus, type II.  As such, the issues to resolve are whether an in-service illness or injury exists, and if so, whether a nexus exists between the current diagnosis and the in-service event.  

The Veteran's service treatment records are negative for complaints of, treatment for, or diagnoses of diabetes mellitus, type II.  Further, neither the Veteran nor his representative has submitted evidence or argument as to an in-service event or injury that resulted in any of these disabilities. 

As discussed above, the Veteran was not provided a VA examination pursuant to his diabetes claim because there was no indication of an association between the disability and his active duty.  McLendon, 20 Vet. App. at 83.  Despite having ample opportunity during the pendency of this appeal, the Veteran did not submit or identify any evidence that associated his diabetes to his active service.  While VA has a general duty to assist veterans in obtaining information relevant to their claims, there is a corresponding duty on the part of veterans to cooperate with VA in developing these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

To the extent that the Veteran asserts that his claimed disabilities (1) were incurred during his active duty and have existed since then or (2) are otherwise etiologically related to his active duty, the Board finds that such opinions are more suited to the realm of medical, rather than lay expertise.  Determining the etiology of a disability (such as diabetes mellitus, type II) is too complex for a layperson to proffer a competent opinion, especially in the presence of other etiological possibilities.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions or opinion as to aggravation.  Jandreau, 492 F.3d at 1377.  Thus, the Veteran's lay opinions as to the medically complex questions are accorded no probative value.

The Board finds that, as the preponderance of the evidence is against finding that the Veteran's diabetes mellitus, type II was incurred in or due to his active duty, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for this disability is not warranted.  

COPD, OSA, and Anxiety

At the outset, the Board notes that the cornerstone of any VA disability compensation claim is the presence of a currently diagnosed disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  

Throughout the period of the claim, the Veteran has received medical treatment from private providers, as well as from VA medical centers.  However, a review of these treatment records reveals no diagnosis of COPD, sleep apnea of any form, or anxiety in any form. 

Neither the Veteran nor his representative has submitted lay statements or other evidence showing a diagnosis or even symptoms of the claimed disabilities.  Indeed, the only indication in the record of these claimed disabilities is the service connection application that the Veteran submitted.  

Given the foregoing, the Board finds the preponderance of the evidence indicates the Veteran has not satisfied the clinical criteria necessary to establish diagnoses of COPD, OSA, or generalized anxiety at any time during the pendency of his claims.  As the Veteran has failed to establish the first element of a service connection claim for these disabilities, the Board need not address the remaining elements of the Veteran's claims, and finds entitlement to service connection for COPD, OSA, and generalized anxiety is not warranted. 


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied. 

Entitlement to service connection for COPD is denied. 

Entitlement to service connection obstructive sleep apnea is denied. 

Entitlement to service connection for generalized anxiety is denied. 


REMAND

The Veteran claims his ischemic heart disease (IHD) was incurred in or is otherwise related to his active duty service.  While further delay is regrettable, the Board finds additional development is necessary before adjudicating his claim. 

With regard to this claim, the Board notes the Veteran underwent a VA examination for IHD in October 2012.  The examiner noted the Veteran was diagnosed with coronary artery disease, status post single stent implant in 2002, as well as the necessary continuous use of medication to treat the condition.  Additionally, the examiner noted the condition affected the Veteran's ability to work.  However, no opinion as to the existence, or lack thereof, of a nexus between the Veteran's current diagnosis and his active duty service was provided. 

Rather, the RO essentially denied the Veteran's claim because the presumptive provisions of 38 C.F.R. § 3.309 do not apply to his claim as he had no service in Vietnam.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the RO erred in providing a VA examination without requesting a nexus opinion given that the claim is one of service connection for a cardiac condition, where a medical nexus is paramount to the adjudication of such a claim. 

Moreover, the record contains indications of cardiovascular issues in service as well as after service.  Specifically, the Board notes the Veteran's service treatment records (STRs), dated November 1964, which found early onset hypertension.  A review of the Veteran's treatment records also reveals the Veteran reported to his private physician he was diagnosed with coronary artery disease in 1988, and required angioplasty in 1998 and in September 2012. 

Given the foregoing, the Board finds a remand is warranted for a new examination to assess the current severity of the Veteran's IHD, and to afford the examiner the opportunity to consider and discuss the evidence and provide a nexus opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to assess the severity of his IHD.  The claims folder should be made available to the examiner for review before the examination.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's IHD originated in service, or is otherwise etiologically related to service, to include as being consequentially related to his early onset hypertension diagnosed and treated during service.    

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

2.  Undertake any other development determined to be warranted.  

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


